WR-83,286-01,02



                        DOCKET NO. __________

                               IN THE                             RECEIVED
                     COURT OF CRIMINAL APPEALS             COURT OF CRIMINAL APPEALS
                                                                  5/15/2015
                         AT AUSTIN, TEXAS                    ABEL ACOSTA, CLERK



                               IN RE:
                         BRANDON JAY CARTER,
                               Relator


                     MOTION FOR LEAVE TO FILE
               PETITION FOR WRIT OF MANDAMUS AND
                       WRIT OF PROHIBITION


TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      Brandon Jay Carter, Relator, moves this Court to grant him leave to file

his Petition for Writ of Mandamus and Writ of Prohibition, and shows:

      1.    Concomitantly with filing of this Motion, Relator is tendering to

the Clerk of the Court his Petition for Writ of Mandamus and Writ of

Prohibition. That Petition is incorporated into this Motion, by reference, for

all intents and purposes, as though set forth herein verbatim.

      2.    Relator represents that his Petition for Writ of Mandamus

presents an issue of great importance which may be paraphrased as follows:

may a judge ignore a defendant’s Due Process rights and this Court’s

pronouncements of law by removing appointed counsel on a whim, without

                                      1
a hearing.

      3.     Relator suggests that this issue is of great importance, not only to

him, but to the criminal jurisprudence of Texas.

      4.     Relator therefore prays that this Honorable Court grant him leave

to file his Petition for Writ of Mandamus and Writ of Prohibition. Relator

prays for general relief.

                               Respectfully submitted,

                               /s/ D. Chris Hesse
                               David Christopher Hesse
                               S.B.O.T. # 24049081
                               112 West 8th Avenue, Suite 301
                               Amarillo, Texas 79101
                               Tel: (806) 350-6785
                               Fax: (806) 350-6786
                               Chris@PanhandleCriminalDefense.Attorney
                               Attorney for Relator, Brandon Jay Carter

Of Counsel:

L.T. “Butch” Bradt #02841600
14015 Southwest Freeway, Suite 4
Sugar Land, Texas 77478
(281) 201-0700
Fax: (281) 201-1202
ltbradt@flash.net

Michael Mowla #24048680
445 E. FM 1382 #3-718
Cedar Hill, Texas 75104
(972) 795-2401
Fax: (972) 692-6636

                                        2
michael@mowlalaw.com

                       CERTIFICATE OF SERVICE

       I, the undersigned attorney, in accordance with the Rule 9.5, T.R.A.P.,
certify that a true and correct copy of the foregoing Petition was delivered to:

Honorable Thomas R. Culver, III
240TH Judicial District Court
Fort Bend County Justice Center
1422 Eugene Heimann Circle
Courtroom: Room 3E
Richmond, Texas 77469
Becky.Fisher@fortbendcountytx.gov

John F. Healey, Jr., District Attorney
Gail Kikawa McConnell, Ass’t District Attorney
1422 Eugene Heimann Circle
Richmond, TX 77469
Gail.McConnell@fortbendcountytx.gov

Harris S. Wood, Jr.
701 North Post Oak Road #425
Houston, Texas 77024
Fax: (281) 579-1586
hwoodatty@yahoo.com

      On May 11, 2015.



                                           /s/ D. Chris Hesse
                                           D. Chris Hesse




                                       3